Citation Nr: 1819375	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides and/or as secondary to service-connected posttraumatic stress disorder (PTSD), multilevel degenerative arthritis and disc disease of the lumbar spine, and bilateral lower extremity radiculopathy.

3. Entitlement to service connection for urinary dysfunction, to include as due to exposure to herbicides and/or as secondary to multilevel degenerative arthritis and disc disease of the lumbar spine, and bilateral lower extremity radiculopathy.

4. Entitlement to service connection for scars on the back, as secondary to service-connected multilevel degenerative arthritis and disc disease of the lumbar spine.

5. Entitlement to service connection for a facial scar above the left eye. 

6. Entitlement to a rating higher than 30 percent for PTSD, prior to April 4, 2014, and to a rating higher than 70 percent, thereafter.

7. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.

8. Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person.

9. Entitlement to a TDIU prior to September 10, 2012.

10. Entitlement to an effective date earlier than September 10, 2012 for the grant of service connection for headaches due to concussion syndrome, to include whether there was clear and unmistakable error (CUE) in May 1972, January 1980, March 1980, June 1999, August 1999, August 2000, and December 2003 rating decisions.


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010, August 2013, April 2015, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran now resides in North Carolina, so the matter is now handled by the RO in Winston-Salem, North Carolina.   

In a July 2014 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective April 4, 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal originally included the issue of entitlement to service connection for a lumbar spine disorder; however, in a February 2015 rating decision, this issue was granted. As such, this issue is no longer before the Board at this time.

The Veteran is in receipt of a TDIU for the period September 10, 2012 to April 4, 2014.  Beginning April 4, 2014, the Veteran has a combined rating of 100 percent.  As detailed below, the Board finds the Veteran is entitled to SMC based on the need for regular aid and attendance of another person which is a greater benefit than SMC at the housebound rate.  Thus, the issue of entitlement to a TDIU for the period beginning April 4, 2014 is moot.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the issue has been recharacterized as reflected on the title page. 

The issues of entitlement to service connection for erectile dysfunction, urinary dysfunction, and a scar above the left eye, entitlement to an increased rating for PTSD, entitlement to a TDIU prior to September 10, 2012, and entitlement to an effective date earlier than September 10, 2012 for the grant of service connection for headaches due to concussion syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 2010 rating decision denied the claim of entitlement to service connection for erectile dysfunction. The Veteran submitted a notice of disagreement to that decision, but later withdrew his appeal; the decision is now final.

2. Some of the evidence received since the May 2010 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for erectile dysfunction.

3. The Veteran's scars on his back are proximately due to his service-connected multilevel degenerative arthritis and disc disease of the lumbar spine.

4. Resolving all reasonable doubt in favor of the Veteran, the evidence shows that he is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. A May 2010 rating decision that denied the claim of entitlement to service connection for erectile dysfunction is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the May 2010 rating decision is new and material, and the Veteran's claim for service connection for erectile dysfunction is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. Service connection for scars on the back is established. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.10, 3.303, 3.310 (2017).

4. The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350  (2017).

5.  The appeal of the issue of entitlement to SMP based on the need for regular aid and attendance of another person is moot.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is reopening the Veteran's claim for entitlement to service connection for erectile dysfunction and is granting his claims for entitlement to service connection for scars on the back and entitlement to special monthly compensation. Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Erectile Dysfunction

The Veteran seeks to reopen his claim for entitlement to service connection for erectile dysfunction.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Court has elaborated on what constitutes "new and material evidence." New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial. Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that a new etiological theory does not constitute a new claim. Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006). However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108. Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

A claim for entitlement to service connection for erectile dysfunction was last denied in a May 2010 rating decision on the basis that there was no evidence of a causal link to service or that the Veteran's erectile dysfunction was secondary to a service-connected disability. 

Since May 2010, the Veteran has submitted statements indicating he believes his erectile dysfunction is secondary to his lumbar spine and/or neuropathy. See December 2015 statement. He has also stated that he believes his erectile dysfunction is due to a medicine he takes for his PTSD. The Board notes that since the May 2010 denial, the Veteran has been granted service connection for his lumbar spine disability as well as for bilateral lower extremity radiculopathy, and he has been granted an increase in his PTSD disability rating. See July 2014 rating decision; February 2015 rating decision. In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record. It is also material because it raises a reasonable possibility of substantiating the claim and supports the nexus element. Specifically, the evidence indicates the Veteran's erectile dysfunction may be related to his service-connected disabilities. 

As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for erectile dysfunction. The Board determines that the claim is reopened.

III.  Entitlement to Service Connection for Scars on the Back, as Secondary to Service-Connected Multilevel Degenerative Arthritis and Disc Disease of the Lumbar Spine

The Veteran seeks entitlement to service connection for scars on the back, as secondary to his service-connected multilevel degenerative arthritis and disc disease of the lumbar spine.

Because the Board is granting this claim on a secondary basis, direct service connection will not be discussed in this decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b) (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).

Importantly, the Board notes that the Veteran is service connected for multilevel degenerative arthritis and disc disease of the lumbar spine. See February 2015 rating decision. 

The Veteran was afforded a VA examination in January 2012, at which time he was diagnosed with a 6 centimeter (cm) long vertical scar over the lower midline thoracic spine and a 6 cm horizontal linear scar lateral to the right sacroiliac joint, over his spinal stimulator battery pack. As such, element (1) set forth under Allen, current disability, has been satisfied. See Allen, supra.

The Board finds that the evidence indicates the Veteran's scars are proximately due to his service-connected lumbar spine disability. In an October 2010 VA treatment note, the physician explained that the Veteran had a spinal nerve stimulator implanted three weeks prior for his chronic back pain, and had healed mid and lower back surgical incisions. See October 2010 VA treatment note. A January 2012 general VA examination report indicates the Veteran had the spinal nerve stimulator implanted as a result of chronic pain after his injury during service. See January 2012 VA examination. Of note, at the time the Veteran was diagnosed with scars during the January 2012 VA examination, they were described as over the mid thoracic spine and sacroiliac joint, over the stimulator battery pack, which are the same locations noted for the Veteran's incisions in October 2010.. Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied. See Allen, supra. 

As such, the Veteran's service-connection claim for scars on the back, as secondary to service-connected lumbar disability, is granted.

IV.  Entitlement to SMC and SMP Based on the Need for Regular Aid and Attendance or Housebound Status 

The Veteran contends that he is entitled to special monthly compensation (SMC) based on the need for aid & attendance/housebound status. He essentially contends that his service-connected disabilities require him to seek the aid and attendance of another person on a daily basis. 

Applicable Laws

SMC may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or of being housebound. In other words, a Veteran may receive SMC for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously. SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound. 38 U.S.C. §§ 1114 (l), (s). 

SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either: (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance. 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b). Determinations should be on the basis of a Veteran being permanently bedridden rather than needing regular aid and attendance to avoid reduction during hospitalization where aid and attendance is provided in kind. 38 C.F.R. § 3.350 (b)(4). 

Bedridden means that the Veteran is actually required to remain in bed. 38 C.F.R. § 3.352 (a). The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. Id.  

In determining the need for regular aid and attendance of another person, several factors are for consideration. Id.  These include: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable, (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness, (4) the inability of the Veteran to attend to the wants of nature, (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, and (6) the Veteran being bedridden. Id.  

Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met. Turco v. Brown, 9 Vet. App. 222 (1996). Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed. 38 C.F.R. § 3.352 (a). Such a determination instead must be based on the actual requirement of personal assistance from others. Id.  

Facts & Analysis

Here, the Board finds that the Veteran meets the criteria for SMC for aid and attendance of another. The relevant facts include that, at the time of this decision, the Veteran is currently service connected for the following disabilities: PTSD, rated 70 percent disabling, Hepatitis C, rated as 60 percent disabling, headaches due to concussion syndrome, rated as 30 percent disabling, multilevel degenerative arthritis and disc disease of the lumbar spine, rated as 20 percent disabling, left lower extremity radiculopathy, rated as 10 percent disabling, right lower extremity radiculopathy, rated as 10 percent disabling, and appendectomy scar, rated as 10 percent disabling. 

At a January 2012 VA examination, the examiner noted that due to the Veteran's lumbar spine disability, he was unable to complete activities of daily living. Specifically, the examiner stated that the Veteran was unable to dress or use the toilet without assistance. It was noted that the Veteran could only walk half a block, and required a cane or walker. He was also limited in standing to only several minutes. 

Furthermore, at the October 2016 BVA Hearing, the Veteran testified that he requires the assistance of his wife to dress and shower. See October 2016 BVA Hearing Transcript, page 12.  VA also gave the Veteran a special chair for his shower.  His stairs in his house have also been modified.  

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance from another person is warranted. The evidence of record demonstrates that the Veteran needs assistance with activities of daily living including showering, dressing, toileting, and ambulating due to his service-connected disability. Thus, he meets the prerequisite for aid and attendance from another. See generally Turco v. Brown, 9 Vet. App. 222 (1996). 

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made for regular need for aid and attendance of another person. 38 C.F.R. § 3.352 (a). The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole. Id.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. Id.  

In sum, the medical evidence of record supports the Veteran's statements that his service-connected disabilities render him unable to perform daily activities of living without the assistance of another. Accordingly, the claim for SMC for aid and attendance from another is granted; this is a greater benefit than SMC at the housebound rate and therefore, further inquiry as to the Veteran's assertions that he is housebound is not required.  Also, the Board's award of SMC is a greater benefit than an award of SMP thereby rendering the latter issue moot. 


ORDER

The claim for entitlement to service connection for erectile dysfunction is reopened; to this extent, the claim is granted.

Entitlement to service connection for scars on the back, as secondary to service-connected multilevel degenerative arthritis and disc disease of the lumbar spine, is granted.

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulation governing the award of monetary benefits.

The appeal of entitlement to SMP based on the need for regular aid and attendance of another person is dismissed. 


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction, urinary dysfunction and a scar above the left eye. He also seeks entitlement to an increased rating for PTSD, entitlement to a TDIU prior to September 10, 2012, and entitlement to an effective date earlier than September 10, 2012 for the grant of service connection for headaches due to concussion syndrome. 

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Erectile Dysfunction

The Veteran has asserted several theories for the etiology of his erectile dysfunction, including exposure to herbicides and/or as secondary to service-connected PTSD, multilevel degenerative arthritis and disc disease of the lumbar spine, and bilateral lower extremity radiculopathy. To date, a medical opinion has not yet been obtained regarding whether his exposure to herbicides caused his erectile dysfunction, or whether his erectile dysfunction is proximately due to or aggravated by his PTSD medication, lumbar spine disability or bilateral lower extremity radiculopathy disabilities. On remand, these opinions must be obtained.

Urinary Dysfunction

The Veteran asserts his urinary dysfunction is due to exposure to herbicides and/or is secondary to his multilevel degenerative arthritis and disc disease of the lumbar spine, and bilateral lower extremity radiculopathy. See September 2015 statement.

The Veteran was diagnosed with a voiding dysfunction during a January 2016 VA examination; however, to date, a medical opinion has not yet been obtained regarding the etiology of the diagnosed disorder. On remand, a medical opinion must be obtained.

Scar above the Left Eye

The Veteran asserts he has a scar above his left eye as a result of his documented injury during service when a guard tower fell on him. The Board notes during the October 2016 Board Hearing the Veteran testified that he has a "hole in his head" and that every time he looks at or washes his face, he is reminded of his injury during service. It was also noted that it was not a typical linear scar, but it was still noticeable. See October 2016 BVA Hearing Transcript, page 34. Service treatment records document that the Veteran suffered a head injury during the tower collapse and was diagnosed with post-concussion syndrome. See September 1970 service treatment record. Additionally, during the initial examination following the injury, a "facial" examination was requested; however, there does not appear to be any notes pertaining to this examination. See August 1970 service treatment note.

To date, a VA examination for the Veteran's facial scar has not yet been provided. On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Increased Rating for PTSD

The Veteran seeks entitlement to a rating higher than 30 percent for PTSD, prior to April 4, 2014 and to a rating higher than 70 percent, thereafter.  

The Board notes that the most recent VA examination for the Veteran's PTSD was conducted in March 2015, over three years ago. Given that the most recent VA examination is over three years old and there are no updated treatment records of evidence in which to evaluate the current severity of the Veteran's disability, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his PTSD. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Earlier Effective Date for Headaches due to Concussion Syndrome

The Veteran has asserted that there was CUE in the May 1972 rating decision and all subsequent rating decisions that denied entitlement to service connection for a head condition. See January 2017 Substantive Appeal. 

Of note, there has been no adjudication of the issue of whether there was CUE by the RO in the May 1972 rating decision, or the subsequent rating decisions denying service connection for headaches due to concussion syndrome. The Board finds that the issue of entitlement to an effective date earlier than September 10, 2012 for the award of service connection for headaches due to concussion syndrome is intertwined with the Veteran's claim of CUE. In other words, any favorable resolution on the CUE issue would have a "significant impact" upon the earlier effective date claim, and that impact in turn would render any review by this Board on the latter issue meaningless and a waste of judicial resources. Therefore, both claims must be remanded together. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). The claim of entitlement to an earlier effective date for the grant of service connection for headaches due to concussion syndrome must be remanded in order for the RO to adjudicate the Veteran's intertwined claim of CUE.

TDIU prior to September 10, 2012

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2017).

When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16 (a), rating boards are still required to submit to the Director of Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2015).  Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16 (b) in the first instance, and must first refer the claim to the Director of Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Wages v. McDonald, 27 Vet. App. 233, 236   (2015). A

The issue of entitlement to a TDIU prior to September 10, 2012 is inextricably intertwined with the remaining issues on appeal.  Thus, disposition is deferred. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment and to provide authorizations for VA to obtain records of any such private treatment since March 2015. The AOJ should obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already of record) from the providers identified. If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private records are received.

2. After instruction (1) is completed, obtain an addendum opinion for the Veteran's erectile dysfunction. If deemed necessary by the examiner, afford the Veteran a VA examination for his erectile dysfunction. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's erectile dysfunction is causally or etiologically due to service, to include exposure to herbicides; and,

b) that the Veteran's erectile dysfunction is caused by OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected lumbar spine disability, his bilateral lower extremity radiculopathy, and/or the medication taken for his PTSD.

*The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for erectile dysfunction as due to herbicide exposure. The question here is what is the likelihood that this Veteran's erectile dysfunction is related to his herbicide exposure given his medical history, family history, other risk factors, etc.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After instruction (1) is completed, obtain an addendum opinion for the Veteran's urinary dysfunction. If deemed necessary by the examiner, afford the Veteran a VA examination for his urinary dysfunction. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's urinary dysfunction is causally or etiologically due to service, to include exposure to herbicides; and,

b) that the Veteran's urinary dysfunction is caused by OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected lumbar spine disability and/or his bilateral lower extremity radiculopathy.

*The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for urinary dysfunction as due to herbicide exposure. The question here is what is the likelihood that this Veteran's urinary dysfunction is related to his herbicide exposure given his medical history, family history, other risk factors, etc.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After instruction (1) is completed, afford the Veteran a VA examination for his scar over the left eye. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

a) Please identify any facial scars, particularly any above the left eye.

b) Please identify the likely cause for each facial scar diagnosed. Specifically, is it at least as likely as not (i.e., a 50 percent or greater probability) that any facial scar is casually or etiologically due to the documented head injury suffered during service in August 1970?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After instruction (1) is completed, afford the Veteran a VA examination to determine the severity of his PTSD. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

6. Adjudicate the Veteran's claim as to whether there is CUE in the May 1972, January 1980, March 1980, June 1999, August 1999, August 2000, and December 2003 rating actions that denied entitlement to service connection for headaches due to concussion syndrome.

7.  After all of the above actions have been completed, readjudicate all claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


